Citation Nr: 1518156	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO. 13-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU due to service-connected disabilities; the competent and credible evidence of record is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a claim for a TDIU in January 2011.  A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. 
§§ 3.341, 4.16, 4.19. Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b). The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991). The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991). In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The Veteran is service connected for coronary artery disease (CAD), rated as 60 percent disabling as of May 8, 2013, and as 30 percent disabling prior to that time; posttraumatic stress disorder (PTSD), rated as 50 percent disabling as of May 30, 2012, and as 30 percent disabling prior to that time; type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling as of May 30, 2012, and as 10 percent disabling prior to that time; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling as of May 30, 2012, and as 10 percent disabling prior to that time; and residual scarring post surgery for CAD, rated as noncompensable.  In pertinent part, the combined evaluation of the Veteran's service-connected disabilities is 70 percent from February 1, 2010; 80 percent from May 30, 2012; and 90 percent from March 8, 2013.  

The combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met.   Throughout the appellate period, the Veteran was had a combined rating of at least 70 percent, with at least one disability ratable at 40 percent or more (i.e., diabetes mellitus and peripheral neuropathy of the lower extremities are disabilities resulting from a common etiology).  See 38 C.F.R. § 4.16(a).     

The Veteran's last employment was in 1991 and, accordingly, the record indicates that he was unemployed for the entire appeal period.  For more than two decades, he has been receiving Social Security disability payments for a back condition unrelated to his military service. In any event, the Board finds that it is the current combination of his physical and mental disorders that render him unemployable.

The record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's occupational history is as a maintenance electrician. He worked for only two employers during his career. There is no evidence of experience or training in any other field.  

In March 2013, the Veteran had VA examinations for CAD, PTSD, type II diabetes mellitus with erectile dysfunction, peripheral neuropathy right lower extremity, and peripheral neuropathy left lower extremity. 

Upon VA examination of the lower extremities in March 2013, the VA examiner opined that the service-connected peripheral neuropathy of the lower extremities would impact the Veteran's ability to perform physical employment that would require standing or walking. The VA examiner opined that it would not impair his ability for some type of sedentary employment. 

Upon VA examination of CAD in March 2013, the VA examiner opined that the Veteran's service-connected heart condition would impact his ability for physical employment that would require extended or strenuous physical work. The VA examiner opined that this would not impair his ability for some types of light physical and sedentary employment. 

In March 2013, the Veteran had a VA examination of his PTSD. The VA examiner opined that the Veteran's service-connected PTSD involved moderate symptoms that result in substantial functional impairment and negatively impact his quality of life. The VA examiner opined that it was less likely than not that the Veteran symptom's render him unable to secure or maintain gainful employment. 

It is significant that the VA examiner, in March 2013, after considering the Veteran's service-connected PTSD, relied upon the Veteran's statement that his mental health symptoms never impacted his work. The Veteran has, however, never been employed while diagnosed with PTSD. Moreover, the examiner did not consider the interactions amongst the Veteran's service-connected disabilities. Thus, while none of the VA opinions or addenda is inadequate in isolation, none of them address whether the collective effects and interactions of the Veteran's disabilities prevent him from securing and following a substantially gainful occupation.

The Board concludes that entitlement to a TDIU is warranted in this case. The weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment. The Board notes that each of the VA examiners concluded it is possible the Veteran could do some type of work. While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992). Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). After consideration of all of the medical and lay evidence regarding the Veteran's employability, the Board finds the evidence to be in equipoise as to whether the Veteran's service-connected disabilities combine to preclude him from performing the physical and mental acts required by employment. Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that a TDIU is warranted for the entire appellate period. 


ORDER

Entitlement to a TDIU is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


